Case 2:18-cv-10255-SJO-MRW Document 5-2 Filed 12/10/18 Page 1 of 4 Page ID #:154



 I Bethany Stevens (SBN 245672)
   bstevensla2wscllp.com
 2 Amanda Walker (SBN 252380)
   awalkerla2wscllp.com
 3 WALKER STEVENS CANNOM LLP
   500 Molino Street Suite 118
 4 Los Angeles, California 90013
   Telephone: (213) 712-9145
 5 Fax: (213) 403-4906

 6   Michael Ng (SBN 237915)
     michael.ng@kobrekim.com
 7   Daniel Zaheer (SBN 237118)
     daniel.zaheerla2'kobrekim.com
 8   KOBRE & K1M LLP
     150 California Street, 19th Floor
 9   San Francisco, California 94111
     Telephone: (415) 582-4800
10
     Christopher Cogburn*
II   *pro hac vice to be filed
     christoIJher.cogburnla2kobrekim.com
12   KOBRE & KIM LLtT
     800 Third Avenue
13   New York, New York 10022
     Telephone: (212) 488 1200
14
     Attorneys for Petitioner
15   Shanghai Lan Cai Asset
     Management Co, Ltd.
16

17                        UNITED STATES DISTRICT COURT
18                       CENTRAL DISTRICT OF CALIFORNIA
19                                    WESTERN DIVISION
20
     SHANGHAI LAN CAl ASSET                                   2:18-cv-10255
                                               Civil Case No. _  _ _ _ __
21   MANAGEMENT CO, LTD.,
22                                             SECOND DE CLARA TION OF JIAN
                        Petitioner,            KANG IN SUPPORT OF
23
                                               PETITIONER'S EX PARTE
24   v.                                        APPLICATION FOR RIGHT-TO-
                                               ATTACH ORDER AND WRIT OF
25   JIA YUETING,                              ATTACHMENT OR, IN THE
26                                             ALTERNATIVE, FOR
                        Respondent.            TEMPORARY PROTECTIVE
27   1_ _ _ _ _ _ _ _ __ _ __ _ __ __          ORDER
28
          SECOND KANG DECLARATION IN SUPPORT OF PETITIONER' S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-2 Filed 12/10/18 Page 2 of 4 Page ID #:155


           I, Jian Kang, hereby declare under penalty of perjury under the laws of the
2    United States of America that the following is true and correct:

 3
              l.   I am over the age of 18 and am competent to give this Declaration.

4
           2.      All statements set forth 'in this Declaration are based on my personal
 5   knowledge or my review of original versions or certified copies of the relevant
 6   documents. I make this declaration in support of the Ex Parte Application for
 7   Right-to-Attach Order and Writ of Attachment or, in the Alternative, for
 8   Temporary Protective Order filed by Petitioner Shanghai Lan Cai Asset
 9   Management Co, Ltd. ("SLC").

10
              3.   I am a Hong Kong-licensed solicitor at the law firm Kobre & Kim. I

II
     have been employed by Kobre & Kim since 2014, and I have been qualified to
12   practice law in Hong Kong since 2013. Kobre & Kim acts as counsel to SLC for
13   purposes of enforcing the arbitration award (the "Final Award") that is the subject
14   ofSLe's Petition (Dkt. No.1).

15
              4.   Attached as Exhibit 1 to this declaration is a true and correct
16   excerpted copy of web-based register of "Discredited Persons" maintained by the
17   Supreme Court of the People's Republic of China to track and enforce
18   consumption restrictions against the country' s worst debt defaulters. Respondent
19   Jia Yueting is declared as a "discredited person subject to enforcement" for
20   refusing "to perform his obligations under a settlement agreement without any
21   justified reasons."
22            5.   Attached as Exhibit 2 to this declaration is a true and correct copy of
23   the petition in another award-confirmation proceeding against Jia that is pending in
24   this District, Shanghai Qichengyuenming Investment Partnership Enterprise
25   (Limited Partnership) v. Jia Yueting, No.2: 18-cv-7723 (C.D. Cal.) (filed Sept. 5,
26   2018).

27            6.   Attached as Exhibit 3 to this declaration is a true and correct copy of
28   an arbitration award issued by the Hong Kong International Arbitration Centre in

           SECOND KANG DECLARATION IN SUPPORT OF PETITIONER ' S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-2 Filed 12/10/18 Page 3 of 4 Page ID #:156


     favor of Smart King Ltd. and against Season Smart Limited. This arbitration
 2   award was attached as Exhibit A to a petition seeking confirmation of that award in
 3   this District. See Smart King Ltd v. Season Smart Limited, No.2: 18-cv-9499 (C.D.
 4   Cal.) (filed Nov. 8,2018). This arbitration award contains relevant information

 5   about Jia's status as the beneficial owner of33 percent of the equity of Faraday &
 6   Future Inc. , a California corporation.

 7         7.     Attached as Exhibit 4 to this declaration is a true and correct copy of
 8   a statement filed in 2016 by Ocean View Drive, Inc. ("Ocean View"), a California
 9   corporation, with the California Secretary of State.

10
           8.     Attached as Exhibit 5 to this declaration is a true and correct copy of

11
     a statement filed in 2017 by Ocean View with the California Secretary of State.

12         9.     Attached as Exhibit 6 to this declaration are true and correct copies of
13   tax assessor records obtained on December 7, 2018, showing Ocean View' s
14   ownership of parcels of real estate located at REDACTED PER L.R. 5.2-1 , 19 Marguerite
15   Drive, and 91 Marguerite Drive, together with the assessed value of each parcel.

16
            10.   Based on my review of Exhibits 4, 5, and 6 to this declaration, along
17   with my understanding that one of the properties owned by Ocean View is Jia ' s
18   permanent residence, I believe that Jia is the ultimate beneficial owner of Ocean
19   View and all of its assets.

20          11.   SLC's claim against Jia is unsecured.

21          12.   SLC seeks a right-to-attach order and writ of attachment against
22   specific property owned by Jia and subject to jurisdiction in California for the sole
23   purpose of recovering on its claim against Jia.

24
            13.   SLC is prepared to file an undertaking in the amount of$IO,OOO.OO
25   upon issuance of either a right-to-attach order or, in the alternative, a temporary
26   protective order.

27          14.   I declare under penalty of perjury that the foregoing is true and
28   correct.
                                            2
           SECOND KANG DECLARATION IN SUPPORT OF PETITIONER' S EX PARTE APPLICATION
Case 2:18-cv-10255-SJO-MRW Document 5-2 Filed 12/10/18 Page 4 of 4 Page ID #:157


          Executed on this lOth day of December, 2018 at 6/F, ICBC Tower, 3 Garden
 2   Road, Central, Hong Kong.

 3

 4

 5                                        Jian Kang

 6
 7

 8

 9

10

II

12

13

14

15

16

17

18

19

20

21

22
23

24
25

26

27

28
                                           3
          SECOND KANG DECLARATION IN SUPPORT OF PETITIONER'S EX PARTE APPLICATION
